Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 03/22/2022.  As directed by the amendment: claims 1-6 and 8-25 are presently pending in this application.  
REASONS FOR ALLOWANCE
Claims 1-6 and 8-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the amended limitations “wherein the stem has an insertional end” and “configured to permit axial movement, in an insertional direction, of the insertional end” as set forth in claim 1. 
The closest prior art of Holt et al. (2014/0156022), Al Muderis (10456178) and Langdale et al. (10687874) has been overcome because Holt et al. discloses a device that is not concerned with dynamic compression of the stem when implanted in the medullary canal.  Al Muderis fails to teach a transverse slot that allows for axial movement of the stem and Langdale fails to disclose an implant that allows for dynamic compression within an medullary canal.  One skilled in the art would not be motivated to modify Holt et al. to include a transverse slot allowing for axial movement of the insertional end of the stem in an insertional direction when implanted into the medullary canal. Therefore, claims 1-6 and 8-25 are not been found anticipated by or obvious over any prior art including the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774